Order insofar as appealed from unanimously reversed on the law with costs and cross motion denied. Memorandum: Supreme Court erred in granting third-party defendant’s cross motion to include in the record on appeal certain portions of the trial testimony. The record on appeal from any order is limited to those matters upon which the order was founded (CPLR 5526). The order appealed from was not founded upon matters occurring at the trial, which was held after the order was granted. (Appeal from Order of Supreme Court, Oneida County, Grow, J.—Settle Record on *1102Appeal.) Present—Green, J. P., Pine, Boomer, Davis and Boehm, JJ.